Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000616
                                                      23-MAY-2013
                                                      01:01 PM




                           SCPW-13-0000616

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

                   COUNTY OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                         (Civ. No. 00-1-377)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on May 2, 2013,

the documents submitted in support thereof and attached thereto

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to the $5,000.

Moreover, petitioner can seek relief, as appropriate, in the

circuit court.   Petitioner, therefore, is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, May 23, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack




                                     2